Citation Nr: 1740515	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoid typical personality disorder and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, was a member of the United States Army from November 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Portland, Oregon, Regional Office (RO).  Jurisdiction of the claim now resides with the Oakland, California RO.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends he has a current acquired psychiatric disorder, to include schizoid typical personality disorder and PTSD.

The Veteran's Service Medical Records do not contain an entrance examination.  During service, the Veteran was diagnosed with alcoholism, noted to be present for two years.  In June 1982, the Veteran underwent a psychiatric evaluation and was found to have no diagnosed psychiatric conditions.  On his September 1982 Report of Medical History, the Veteran reported depression and excessive worry.  On examination, the military examiner indicated that the Veteran had no history of depression or excessive worry.  The Veteran was discharged under Chapter 9 provisions due to drug rehabilitation failure.

The Veteran has claimed two specific stressors for his claimed PTSD.  First, he related that after being assigned to Fort Bliss, Texas, he witnessed two soldiers parachutes become entangled during a jump.  The Veteran stated he called for a helicopter to Medevac the soldiers from the area. 

Second, the Veteran said that while assigned at Fort Bliss, Texas, he witnessed a soldier crushed by a tank when a jack supporting it came off.

Additional record development is necessary for the Board to make a fully informed decision.  To date, the Veteran's service personnel records have not been associated with the electronic claims file.

Further, in light of the Veteran's extensive reported psychiatric history, the Board finds that the Veteran should be afforded a VA psychiatric examination for clarification of his diagnoses and an etiology opinion regarding his claimed acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain outstanding records pertinent to the Veteran's claim for an acquired psychiatric disorder, including any:
a)  Outstanding Service Treatment Records, to include the Veteran's entrance examination.
b)  Service Personnel Records.
c)  VA treatment records, including inpatient care records from the VASORCC, White City, Oregon, where the Veteran reported he received inpatient treatment in 2012.

All attempts to locate these records must be documented in the claims folder.

2.  Then, compile all information, including the pertinent testimony from the May 2017 Board Hearing, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate facility.  JSRRC should be requested to make an attempt to verify events related to the Veteran's claims that while assigned to Ft. Bliss, two soldiers parachutes became entangled and they were airlifted out, and that a soldier was crushed by a tank.  Any response received from that organization is to be associated with the claims folder.

3.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include schizoid typical personality disorder and PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service. 

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




